 

   

sofa
ree ts tet ee setae
AMER RE a, oda ASR

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS ANTONIO ORTIZ OCHOA, individually and
on behalf of others similarly situated,

Plaintiff,

ORDER

-against-

, 20 Civ. 4462 (GBD) (KNF)
PRESTIGE CAFE & DELI CORP. d/b/a Prestige

Café, PRESTIGE CAFE & DELI II LTD. d/b/a
Prestige Café & Deli 1, BEJAD MUSLEH,

Defendants.

GEORGE B. DANIELS, District Judge:
The May 11, 2021 initial conference is hereby cancelled, in light of this Court’s referral to
Magistrate Judge Fox for General Pretrial, Specific Non-Dispositive Motion/Dispute, and

Dispositive Motion.

Dated: May 10, 2021
New York, New York

SO ORDERED.

Gh piae 6 Done

CEPR Ci. DANIELS
ITED ‘STATES DISTRICT JUDGE

 

 
